Dismissed and Memorandum Opinion filed May 13, 2004








Dismissed and Memorandum Opinion filed May 13, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00222-CR
____________
 
JOSE FLORES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
339th District Court
Harris County,
Texas
Trial Court Cause No. 953,479
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated robbery with a
deadly weapon.  In accordance with the
terms of a plea bargain agreement with the State, on February 25, 2004, the
trial court sentenced appellant to confinement for eight years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 13, 2004.
Panel consists of Justices Yates.
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).